Title: From George Washington to Samuel Huntington, 30 May 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor May 30. 1781
                        
                        I am honored with your Excellency’s favor of the 23d and 24th Insts. I am sorry that you took the trouble to
                            transcribe the Dispatches from General Greene, as I had received them immediately from him. It is to be regretted that so
                            small an accident should have turned the fortune of the day before Campden. The General’s conduct however in the action,
                            and the perseverance with which he pursues his plan, notwithstanding his disaster, do him infinite honor.
                        There have been various reports for several days past that a further embarkation was taking place at New
                            York, and some have even gone so far as to suppose a total evacuation of the place was in contemplation. I have an account
                            thro a pretty good channel, as late as the 27th Inst. in which nothing of the kind is mentioned. There had been some very
                            uncommon movements among the Troops upon Long Island, which may have given rise to the Conjecture I have spoken of. My
                            informant says that Pensacola is taken, and that General Robertson goes to Virginia to Succeed General Phillips. I have
                            the honor to be With great respect & esteem Your Excellency’s Most Obedt Hble Servant
                        
                            Go: Washington

                        
                     June 5th (Duplicate) The original was intercepted by the Enemy.